Hebel, P. J., concurs. Mr. Justice Burke dissenting: It will be observed that plaintiff brought his action against the Lincoln-Lansing Drainage District, a body politic and corporate, and Peter Bultema, Ben Ruiter and Otto F. Kalvelage. The individuals were the duly appointed qualified and acting commissioners of the district during the time the events complained of took place. The case was submitted to the jury as to all the defendants. The jury found the Drainage District guilty and assessed plaintiff’s damages at the sum of $3,500. The verdict of the jury, however, made no finding as to the individual defendants despite the fact that forms of verdict as to such defendants were given to the jury. The action of the jury in returning no verdict as to the individuals is equivalent to a finding of “not guilty” with reference to them. (Wilderman v. Sandusky, 15 Ill. 59; Wabash R. Co. v. Keeler, 127 Ill. App. 265.) The Drainage District argues that the individual commissioners having been found “not guilty,” there can be no recovery against the district. The complaint charges that the Drainage District and its agents and servants “including the commissioners of said Drainage District” were guilty of various acts of negligence and also wilful and wanton conduct, all of which resulted in damage to plaintiff’s leased land. It is manifest that the liability of the District is grounded upon the rule of respondeat superior. The individuals were the officers or servants of the district. The order to dynamite the right angle dam, bulkhead, weir and spillway could only be given by the commissioners. Clearly, if the dynamiting was done without authority of the commissioners, the Drainage District would not be liable. The complaint is grounded on the theory that the dynamiting was by authority of the District. If the individual commissioners were guilty of the negligence and wilful and wanton conduct charged in the complaint, then they were primarily liable. Plaintiff, however, had the right to join the District and the commissioners. He could have dismissed the commissioners out of the case before it was submitted to the jury. He did not do so. According to the weight of authority, where a master and servant are sued jointly in an action based solely on the tortious conduct of the servant, and the servant is acquitted, there can be no recovery against the master. A verdict against a master and acquitting the servant is equivalent to a finding that no cause of action exists and will not support a judgment against the master. (Corpus Juris 39, page 1367, sec. 1602.) The reason for the rule is that the servant’s liability is primary and that of the master secondary or derivative, depending on his duty to respond for the fault of his servant in the line of his employment. When relations between the two are left undisturbed, the master has the right to recover over against the servant for any liability imposed upon the former by the misconduct of the latter, but if the latter is exonerated in an action between him and the injured person, this status is destroyed and the master prevented from such recovery. Plaintiffs do not question the propositions of law. They seek to overcome the argument of the Drainage District by pointing out that paragraph 18 of the complaint charges that the “Drainage District, its agents and servants, including the commissioners of said Drainage District, and the defendants, Peter Bultema, Ben Ruiter and Otto F. Kalvelage, were each guilty of the acts of negligence set out.” They argue that in view of the fact that no transcript of testimony has been brought to this court that the judgment should be sustained on the basis that the “agents and servants, including the commissioners” of the District were guilty of the acts charged. This is a Drainage District of limited area and resources, and the commissioners who are the individual defendants were well acquainted with all of the activities of the district. The action of the District in dynamiting was directed by the commissioners. If it was done without the authority of the commissioners, then the District would not be liable. No one will argue that if a trespasser went on the property of the District and did the dynamiting that the District would be responsible. It is obvious that the complaint is based on the theory that the dynamiting was done on orders of the commissioners. My view is that the Drainage District’s motion for a judgment notwithstanding the verdict should be granted.